Case 2:11-cv-01191-DRH-ARL Document 161 Filed 06/05/20 Page 1 of 3 PageID #: 1499



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  BANK OF AMERICA, NA,

                                     Plaintiff,                    MEMORANDUM AND ORDER
                                                                     11-cv-1191 (DRH)(ARL)
          - against -

  PUSHING GREY – OFFICIAL NUMBER
  1205748, IRENE DENTE, TURTLE
  HOLDINGS LLC, STEVE
  KONTARINES, BRANDON G. LISI, and
  SURFSIDE 3 MARINE MAX also known
  as Marine Max of New York LLC,

                                      Defendants.
  -------------------------------------------------------X

  APPEARANCES

  LACY KATZEN LLP
  Attorney for Plaintiff
  130 E. Main Street
  Rochester, NY 14604
  By:    John M. Well, Esq.

  DEFENDANT BRANDON G. LISI, PRO SE
  62739-054
  Metropolitan Detention Center – Brooklyn
  PO Box 329002
  Brooklyn, NY 11232

  HURLEY, Senior District Judge:

                                               INTRODUCTION

          Plaintiff Bank of America, NA (“Plaintiff”) brought this action against the vessel Pushing

  Grey – Official Number 1205748 (“Vessel”) and Defendants Irene Dente (“Dente”), Turtle

  Holdings LLC (“Turtle Holdings”), Steve Kontarines (“Kontarines”), Brandon G. Lisi (“Lisi”),

  and Surfside 3 Marine Max, also known as Marine Max of New York LLC (“Marine Max”)

  (collectively, “Defendants”) to foreclose a first preferred mortgage on the Vessel. Default

                                                     Page 1 of 3
Case 2:11-cv-01191-DRH-ARL Document 161 Filed 06/05/20 Page 2 of 3 PageID #: 1500



  judgment was entered against Defendant Turtle Holdings on October 5, 2018. (Default

  Judgment [ECF No. 128].) On September 27, 2019, I granted Plaintiff’s unopposed motion for

  summary judgment as to Defendants Dente, Kontarines, and Marine Max and denied Plaintiff’s

  motion without prejudice to renew as to Defendant Lisi, who had requested an extension of time

  to respond to Plaintiff’s motion. (Mem. and Order dated Sept. 27, 2019 [ECF No. 139] (the

  “September Order”).) Defendant Dente was subsequently terminated from the action on October

  15, 2019. (Docket Entry dated Oct. 15, 2019.) Presently before the Court is Plaintiff’s renewed

  motion for summary judgment against Defendant Lisi.

          The Court assumes the parties’ familiarity with the facts of this case, which are laid out in

  the September Order. In the September Order, I asked the parties to address the effect, if any, of

  the default judgment against Turtle Holdings on Defendant Lisi’s interest in the Vessel. Plaintiff

  addressed this issue in paragraphs 37 through 41 of John Wells’ affidavit in support of the

  renewed motion for summary judgment. (Wells Aff. [DE 152].) In those paragraphs, Wells

  asserts that Plaintiff “was unable to determine whether Lisi had any interest in Turtle and,

  therefore, has no information that Lisi is a successor to Turtle.” (Wells Aff. ¶ 38.) Nonetheless,

  Plaintiff maintains that “[t]he key point in this case is that the public record of title and liens on

  documented vessels shows that the Bank’s borrower was first in title, the Bank lent to the

  borrower to buy the Vessel, the Bank’s preferred ship’s mortgage was recorded long before any

  interest claimed by Turtle and/or Lisi was recorded, and the loan and mortgage are in default.”

  (Wells Aff. ¶ 41.)

                                              DISCUSSION

          The Court refers to the standards and applicable law as laid out in its September Order.




                                                Page 2 of 3
Case 2:11-cv-01191-DRH-ARL Document 161 Filed 06/05/20 Page 3 of 3 PageID #: 1501



         Defendant Lisi had ample opportunity to oppose Plaintiff’s motion but repeatedly

  delayed doing so over the course of a year, with his requests often coming on the day he was

  meant to oppose Plaintiff’s motion. Defendant Lisi last requested an extension on December 2,

  2019, the day his response to Plaintiff’s renewed motion was due. On December 16, 2019, I

  denied that request given the history of requests in connection with Plaintiff’s motion and

  advised the parties that I would decide the motion on the papers presented at that time. (Docket

  Entry dated Dec. 16, 2019.) Nonetheless, Defendant Lisi filed an opposition to Plaintiff’s

  motion nine days later on December 27, 2019. (Def. Lisi’s Decl. in Opp. [ECF No. 159].)

  Though the Court need not consider Defendant Lisi’s opposition given that it is untimely, a

  review of the opposition reveals that Defendant Lisi does not present any meritorious arguments.

         Given the above and for the reasons laid out in the September Order, the Court grants

  Plaintiff’s motion as to Defendant Lisi.

                                             CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for summary judgment is granted as to

  Defendant Lisi.

         Given that the claims against all Defendants have been resolved, Plaintiff is directed to

  provide the Court with a proposed judgment, including appropriate provisions for disposition of

  the Vessel as collateral for the mortgage at issue in this case, by June 26, 2020. Plaintiff is also

  directed to serve a copy of this Order on Defendant Lisi within five days of this Order, and to file

  proof of such service within three days thereafter.

  Dated: Central Islip, N.Y.
         June 5, 2020                                      /s Denis R. Hurley
                                                         Denis R. Hurley
                                                         United States District Judge




                                               Page 3 of 3
